The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
*81The defendant is a corporation. Three witnesses were introduced on its behalf, who were members of the corporation at the time the liabilities were incurred for which this action was brought.
By the 15th sec. of the Act of 1853, “ to provide for the formation of Corporations," the liability of the stockholder continues for “ all debts contracted during the time that he was a stockholder."
The witnesses were therefore incompetent, by reason of their interest, and the objection to their evidence should have been sustained.
The judgment is reversed and the cause remanded.